Citation Nr: 0320420	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition), to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

In December 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denied the 
veteran's claims for service connection for a nervous 
condition, inclusive of post-traumatic stress disorder 
(PTSD), a seizure disorder with memory loss, and a stomach 
disorder.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  He did not appeal an additional 
claim, which the RO denied in June 1994, for service 
connection for a breathing condition secondary to exposure to 
Agent Orange.  The Board issued a decision in July 1997 
denying his claims for a nervous condition, inclusive of 
PTSD, for a seizure disorder with memory loss, and for a 
stomach disorder.  The veteran appealed the Board's decision 
to United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).  

In March 1999, during the pendency of the appeal at the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a joint motion, requesting that the 
Court vacate the portion of the Board's decision that denied 
service connection for a nervous condition, inclusive of 
PTSD, and remand this claim to the Board for further 
development and adjudication.  The parties also requested 
that the Court dismiss (as abandoned) the remaining claims 
for service connection for the seizure disorder with memory 
loss and for the stomach disorder.  The Court granted the 
joint motion later that month.  

In September 1999, the Board remanded this case to the RO for 
additional development to comply with the Order of the Court.  
After accomplishing the requested development, to the extent 
possible, the RO continued the denial of the claim and 
returned the case to the Board for further appellate 
consideration.

The Board issued a decision in February 2002, denying the 
claim for service connection for a psychiatric disability to 
include PTSD.  The veteran appealed the decision to the 
Court.  In January 2003, the parties filed a joint motion to 
remand and to stay proceedings.  Later that month, the Court 
granted the motion and remanded the case to the Board for 
readjudication.  


REMAND

Following the Court's January 2003 decision remanding of this 
matter to the Board, in May, June and July 2003, the 
veteran's attorney submitted to the Board additional private 
and VA medical treatment records.  This evidence was 
submitted in response to the Board's April 2003 letter 
inviting the attorney to submit additional argument and/or 
evidence in support of the veteran's claim within 90 days of 
the date of the letter.  The additional evidence was not 
accompanied by a waiver of RO jurisdiction (and, hence, 
consideration) of the additional evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002).  The provision of 38 
C.F.R. § 19.9, essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, has 
recently been held to be invalid.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).   In that decision, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because "in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the [agency of 
original jurisdiction] for initial consideration and without 
having to obtain the appellant's waiver."  Thus, while 
section 20.1304 remains valid, clearly, the Board's practice 
of considering additional evidence, in the first instance, 
without a waiver of RO jurisdiction, has been called into 
question by the Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claim on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

Additionally, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted in the Joint Motion, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran and his 
attorney to submit any pertinent evidence 
in the veteran's possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on all 
appeal in light of all pertinent evidence 
(particularly, all that added to the 
record since the Court's January 2003 
order) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of an additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations) and afford them 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



